The justification here is good. He might chase the sheep that were on his ground. 4 Rep. Tyrringham's case, and if the dog pursues the sheep on their owner's land, contra voluntatem of the other, it is no trespass. 38 E., 3, 10 b. I.S. found a pheasant on his ground, and let a falcon fly at him, and the hawk took the pheasant on the land of I.D., who brought trespass for the entry of I.S. Held that it lies. The same in 6 F., 4, 7. One cuts trees on his own land, they *Page 640 
fall on his neighbor's, he goes there and takes them, trespass lies; otherwise if they had been blown down by the wind. But this case differs from those.